Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 9/13/2021. 
Claims 1-16 are pending.
Response to Arguments

Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORIMITSU (JP 2013179400 A) in view of Zhang (US 20020039142 A1).
              Regarding claim 1, NORIMITSU discloses an image processing apparatus [e.g. FIG. 1-2] comprising a processor [e.g. [0025]; CPU] comprising hardware [e.g. CPU], the processor being 
             It is noted that NORIMITSU differs to the present invention in that NORIMITSU fails to explicitly disclose extracting a detail component including information regarding the target.
             However, Zhang teaches the well-known concept of generating a first luminance signal [e.g. FIG. 1; 12-15; a low frequency luminance signal YL] from a second signal [e.g. second RGB signals] from the first white balance adjustment [e.g. 13]; extract a detail component [e.g. mid-high range luminance signal ] based on the first signal [e.g. image data from CCD], wherein the detail component includes information regarding the target [e.g. image data obtained by a CCD area] before the first white balance adjustment id executed [e.g. FIG. 1; image data from CCD 3 before white balance 13]; and generate a second luminance signal [e.g. FIG. 1; output of 9] based on the detail component and the first luminance signal [e.g. YH and YL], wherein the second luminance signal is a corrected luminance signal [e.g. Gamma correction].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image processing system disclosed by NORIMITSU to exploit the well-known image processing technique taught by Zhang as above, in order to provide improved quality of the image [See Zhang; [0140]].
             Regarding claim 2, NORIMITSU further discloses the processor is further configured to detect the area having the saturation [e.g. FIG. 2; S 2], and the processor is configured to apply only the detail 
             Regarding claim 3, NORIMITSU further discloses the processor is configured to detect the area 25having the saturation based on a threshold [e.g. saturation level] process on the 98Attorney Docket No. 13413US01 wavelength bands corresponding to the second signal.
             Regarding claim 5, NORIMITSU further discloses the processor is configured to detect at least one of a red wavelength band, a green wavelength band, and a blue wavelength band as a wavelength band in which the 15saturation has occurred [e.g. FIG. 2 and 4; e.g. R component is saturated].
             Regarding claim 6, NORIMITSU further discloses the processor is configured to detect that the red wavelength band is the wavelength band in which the 20saturation has occurred [e.g. FIG. 2 and 4; [0019 and 0021]; e.g. R component is saturated].  
             Regarding claim 15, NORIMITSU further discloses the processor is further configured to apply a same detail component to the first luminance signal [e.g. FIG. 1-2; [0016 and 0018]; detecting whether a pixel is saturated or not].  
             Regarding claim 16, NORIMITSU further discloses the processor is further configured to apply the detail component to an entirety of the luminance signal [e.g. FIG. 1-2; [0016 and 0018]; detecting whether a pixel of all read out pixel data is saturated or not].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORIMITSU (JP 2013179400 A) in view of Zhang (US 20020039142 A1) and Huai (US 20150326842 A1)
              Regarding claim 4, although NORIMITSU further discloses the processor is configured to detect that an area 5corresponding to the wavelength bands is the area having the saturation [e.g. FIG. 2] among pixel values corresponding to the respective wavelength bands [RGB color components], it is noted that NORIMITSU differs to the present invention in that NORIMITSU fails to disclose the detail of determining saturation.
             However, Huai teaches the well-known concept of determining saturation when a difference between a highest pixel value and a second highest pixel value among pixel values corresponding to the respective wavelength bands is more than a predetermined threshold [e.g. FIG. 2 and 12; [0061-0062]].  
Huai as above, in order to provide improved quality of the image [See Zhang; [0140]] and improved illuminant estimation accuracy [See Huai, abstract].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORIMITSU (JP 2013179400 A) in view of Zhang (US 20020039142 A1) and Takeuchi (US 20140125828 A1).
              Regarding claim 9, NORIMITSU further discloses the processor is configured to extract the detail component from the first signal [e.g. FIG. 1 and 4], but NORIMITSU to explicitly disclose a high-pass filter.
             However, Takeuchi teaches the well-known concept of the processor is configured to extract the detail component from the image data by using a high-pass filter [e.g. FIG. 4; high-pass filter 402].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image processing system disclosed by NORIMITSU to exploit the well-known image processing technique taught by Zhang and the well-known filtering image data technique taught by Takeuchi as above, in order to provide improved quality of the image [See Zhang; [0140]] and cut DC components [See Takeuchi; [0063]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gono et al (US 20070153542 A1).
Aotsuka (US 20040105017 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483